1746 Commerce Road Creston, Iowa 50801 VIA EDGAR May 29, 2009 Mr. Jeffrey Gordon, Staff Accountant United States Securities and Exchange Commission Washington, D.C. 20549-7010 Dear Mr. Gordon, In response to your correspondence dated May 18, 2009: 1. Please amend the Form 8-K to state the date you dismissed the former accountant, as required by item 304(a)(1)(i) of Regulation S-K. Company Response/ Item #1:8-K amended per Item 304(a)(1)(i) of Regulation S-K.Please see Attachment #1. 2. The disclosure should also state whether during your two most recent fiscal years and any subsequent interim period through the date of dismissal there were any disagreements with the former accountant on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement(s), if not resolved to the satisfaction of the former accountant, would have caused it to make reference to the subject matter of the disagreement(s) in connection with its reports.Your current disclosure does not reference the subsequent period through the date of dismissal.Please revise accordingly. Company Response/ Item #2:8-K amended to include subsequent period through date of dismissal.Please see Attachment #1. 3. Please provide us with a schedule of your fiscal year end fourth quarter adjustments to close the books, or adjustments recorded in connection with or as a result of the audit.Clearly explain the reason for each adjustment.For each adjustment, show us the impact on pre-tax net loss.Quantify the net effect of all adjustments on pre-tax net income (loss).Also, tell us why none of the adjustments relate to prior period.Explain in detail why you believe the timing of each adjustment is appropriate. Intentionally Left Blank Page | 1 Company Response/ Item #3 Pre-Tax Income DR CR Inc/(Dec) 1. Accumulated OCI Accrued Pension Unfunded Pension Liability - To record the estimate for the underfunded pension liability provided by the independent actuary for 2008. 2. Accrued Pension Pension and Profit Sharing Expense Removes remainder of estimate for underfunded pension liability in excess of the amount provided by the independent actuary. 3. Provision for Income Taxes - Federal Accumulated OCI To properly consider the tax effects of SFAS 158 on the underfunded pension plan accrual and other comprehensive income. 4. Deferred Tax Expense - Continuing Operations Deferred Tax Benefit - Discontinued Operations - To record tax benefit from the loss on discontinued operations. 5. Gain/Loss on Foreign Currency Accrued Loss on Foreign Currency Transactions To recognize the unrealized loss on outstanding foreign currency contracts as of December 31, 2008. 6. Long Term Debt - Fifth Third Term Facility Current Portion of Long Term Debt - Fifth Third Term Facility - To adjust the current portion of long term debt based on the excess cash flow covenant per the fifth amendment. Total Pre-Tax Net Income/(Loss) None of the above adjustments relate to any prior years. Entries number one, two and three relate to the minimum pension adjustment based on the actuarial report received subsequent to the 2008 year end financial close. Entry number four records the tax benefit from the loss on discontinued operations.Entry number five relates to the unrealized and realized loss on foreign currency contracts the Company entered into beginning August 4, 2008.Entry number six relates to a reclassification of long term debt at December 31, 2008. Page | 2 4. Provide us with any letter or written communication to and from the former accountants regarding any disagreements or reportable events to management or the Audit Committee. Company Response/ Item #4:As of the date first written above, there has been no letter, written communication to or from our former accountant regarding any disagreements to management or the Audit Committee. Please see Attachment #2 regarding communication of reportable events to management and the Audit Committee. 5. In detail, describe the nature of the material weakness in your procedures for purchasing and recording foreign currency for your Mexico operation.Also, tell us: § in what period each material weakness and accounting error or misapplication of GAAP occurred, § the amount of each accounting error and misapplication of GAAP, § the reason(s) for each error or misapplication of accounting, § whether or not you intend to restate any prior period for any adjustments.If not, tell us why not, and § in detail, all the steps you have taken (or plan to take) and procedures you have implemented (or plan to implement) to correct each concern. Company Response/ Item #5:As of December 31, 2008 management identified a material weakness in the Company’s procedures for purchasing and recording foreign currency for its Mexico operation between August 4, 2008 and December 3, 2008.The
